Matter of McMahan v Erie County Bd. of Elections (2019 NY Slip Op 04313)





Matter of McMahan v Erie County Bd. of Elections


2019 NY Slip Op 04313


Decided on May 30, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 30, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, DEJOSEPH, NEMOYER, AND WINSLOW, JJ.


740 CAE 19-01005

[*1]IN THE MATTER OF MELANIE A. MCMAHAN, PETITIONER-APPELLANT,
vERIE COUNTY BOARD OF ELECTIONS, RESPONDENT-RESPONDENT, ET AL., RESPONDENT. 


HOUSH LAW OFFICES, PLLC, BUFFALO (FRANK T. HOUSH OF COUNSEL), FOR PETITIONER-APPELLANT. 
MICHAEL A. SIRAGUSA, COUNTY ATTORNEY, BUFFALO (JEREMY C. TOTH OF COUNSEL), FOR RESPONDENT-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Tracey A. Bannister, J.), entered May 2, 2019 in a proceeding pursuant to Election Law article 16. The order upheld the determination of respondent Erie County Board of Elections and adjudged that petitioner candidate Melanie A. McMahan will not appear on the primary election ballot for the Democratic Party as a candidate for the City of Buffalo Common Council. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in Matter of Craig v Borrero (— AD3d — [May 30, 2019] [4th Dept 2019]).
Entered: May 30, 2019
Mark W. Bennett
Clerk of the Court